DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese Patent Application No. 2018-098258 filed May 22, 2018. 
Response to Arguments
Applicant’s arguments, filed 12/6/21, have been fully considered but are not persuasive.
Applicant’s arguments regarding the rejection under 35 U.S.C. § 103 are moot in view of the newly cited reference, Alfano.  Also note that Slayton teaches that the number of controllable devices is equal because Slayton describes that one or more agents 22 have control of all or a subset of the device's equipment, such as video camera, speakers, sensors, and the like — i.e. each agent may control all (equal number of controllable objects) of the device’s equipment [0050].
For at least these reasons, the rejection of the claims is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A ‘control means’ (claim 20) is interpreted under 35 U.S.C. 112(f) as incorporating an electronic processing device in accordance with [0413] of the specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 1-15 and 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claim 1 recites ‘an operation assistant having a larger number of controllable devices or functions’ and ‘an operation assistant having a smaller load’.  It is not clear what the number of controllable devices or functions is intended to be larger than; nor is it clear what a smaller load is intended to be relative to.
Independent claims 19 and 20 recite similar indefinite language to claim 1 and are rejected under the same rationale.
The other dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 7, 10-12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudurshian et al. U.S. Patent Publication No. 20170358305 (hereinafter Kudurshian) in view of Slayton et al. U.S. Patent Publication No. 20150215350 (hereinafter Slayton) and further in view of Alfano et al. U.S. Patent Publication No. 20090122706 (hereinafter Alfano).
Regarding claim 1, Kudurshian teaches an information processing apparatus [0049, Figs. 2 and 4 — user devices can be a portable multifunctional device (e.g., device 200, described below with reference to FIG. 2A), a multifunctional device (e.g., device 400, described below with 220 or 410; 0331 — speech input may not include one or more keywords indicating whether a task is to be performed at the user device or at an electronic device communicatively connected to the user device. .. the digital assistant receives speech input 1458 at user device 1400 (information processing apparatus)] comprising: 
a controller [0049, Figs. 2 and 4 — user devices can be a portable multifunctional device (e.g., device 200, described below with reference to FIG. 2A), a multifunctional device (e.g., device 400, described below with reference to FIG. 4) —  processing units (CPUs) 220 or 410,; 0310 —  The user device can be implemented using, for example, device 104, 200, or 400. In some examples, the user device can be a laptop computer, a desktop computer, or a tablet computer] configured to:
receive an operation instruction directed to a device [0310-0313, Fig. 14 — the digital assistant system (e.g., digital assistant system 700) is implemented by a user device (e.g., devices 1400, 1500, 1600, and 1700) … The user may provide various speech inputs for the purpose of, for example, performing a task at the user device (e.g., devices 1400, 1500, 1600, and 1700) or at a first electronic device; 0328 —  a response includes performing the first task of displaying a view 1449 of the photo named selfie0001, and performing the second task of setting the photo named selfie0001 as the wallpaper; 0331, Fig. 14D — speech input may not include one or more keywords indicating whether a task is to be performed at the user device or at an electronic device communicatively connected to the user device.]; and
send the operation instruction to the device from an operation assistant configured to control the device included in the information processing apparatus [0328 —  a response includes performing the first task of displaying a view 1449 of the photo named selfie0001, and 1458 at user device 1400 (information processing apparatus)… context information indicates that a photo is to be displayed on electronic device 1420 according to user preferences. As a result, the digital assistant determines that the task of displaying the selfie is to be performed at electronic device 1420 (the device)].
But Kudurshian fails to clearly a plurality of operation assistants included in the information processing apparatus, wherein one of the plurality of operation assistants configured to control the device operates as a master operation assistant in the information processing apparatus; and 
when a number of devices controllable by a first operation assistant is equal to a number of devices controllable by a second operation assistant, the controller is further configured to: (i) randomly select, as the master operation assistant, any one of the plurality of operation assistants; (ii) select, as the master operation assistant, an operation assistant having a larger number of controllable devices or functions; (iii) select, as the master operation assistant, an operation assistant having a smaller load as the master operation assistant; or (iv) select, as the master operation assistant, an operation assistant that is not currently performing a process as a master operation assistant.
However, Slayton teaches a plurality of operation assistants included in the information processing apparatus [0044-0045, Fig. 1 —  devices 11 using one or more agents 22], wherein one of the plurality of operation assistants configured to control the device operates as a master operation assistant in the information processing apparatus [0050 — one or more agents 22, 
that a number of devices controllable by a first operation assistant is equal to a number of devices controllable by a second operation assistant [0050 — one or more agents 22, access to all or a subset of the user's documents, photographs, device settings, applications, usage authorizations, and other information stored on the local device, as well as control of all or a subset of the device's equipment, such as video camera, speakers, sensors, and the like — i.e. each agent may control all (equal number of controllable objects) of the device’s equipment ].
Kudurshian and Slayton are analogous art.  They relate to computing devices, particularly devices with software assistants.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above information processing device, as taught by Kudurshian, by incorporating the above limitations, as taught by Slayton.  
One of ordinary skill in the art would have been motivated to use a plurality of operation assistants to provide a more robust and customizable set of functionalities and capabilities, as taught by Slayton [0006, 0056], to utilize master operation agents  as a means of organizing multiple agents, to allow the delegation of subtasks, and to provide a robust set of customizable capabilities, as taught by Slayton [0006, 0058] and to have the agents control equal number of devices so that each agent may be flexibly assigned to any device, as suggested by Slayton [0050] .  

However, Alfano teaches that the controller is further configured to: 
(i) randomly select, as the operation assistant, any one of the plurality of operation assistants; 
(ii) select, as the operation assistant, an operation assistant having a larger number of controllable devices or functions; 
(iii) select, as the operation assistant, an operation assistant having a smaller load as the operation assistant [0137-0151, Fig. 3 — The dispatcher sends the requests to the other agents using, for example, a load balancing algorithm as follows. It chooses the best agent to send the request in two steps…. Second, it chooses the available agent of the selected host based on the smallest amount of estimated CPU consumption time of the agent queue (smaller load)]; or 
(iv) select, as the operation assistant, an operation assistant that is not currently performing a process as a master operation assistant.
Kudurshian, Slayton and Alfano are analogous art.  They relate to computing devices, particularly devices with software assistants.

One of ordinary skill in the art would have been motivated to do this modification so that an operation assistant/agent is not overloaded and may complete a task on time, as taught by Alfano [0010].  
Regarding claim 4, the combination of Kudurshian, Slayton and Alfano teaches all the limitations of the base claims as outlined above.  
Further, Kudurshian teaches the operation assistant configured to control the device [0328 —  a response includes performing the first task of displaying a view 1449 of the photo named selfie0001, and performing the second task of setting the photo named selfie0001 as the wallpaper; 0331 — speech input may not include one or more keywords indicating whether a task is to be performed at the user device or at an electronic device communicatively connected to the user device. .. the digital assistant receives speech input 1458 at user device 1400 (information processing apparatus)… context information indicates that a photo is to be displayed on electronic device 1420 according to user preferences. As a result, the digital assistant determines that the task of displaying the selfie is to be performed at electronic device 1420 (the device)].
Further, Slayton teaches that the device includes an operation assistant [0044-0045, Fig. 1 —  devices 11 using one or more agents 22], and wherein the operation assistant comprises an operation assistant capable of interacting with the operation assistant included in the device 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above information processing device, as taught by the combination of Kudurshian, Slayton and Alfano, by incorporating the above limitations, as taught by Slayton.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable operation assistants to share information, as taught by Slayton [0072] or to enable the delegation of subtasks [0056-0058, Figs. 2 and 4 — a master agent 42 and one or more dependent agents 44 — VA Agents 22].
Regarding claim 5, the combination of Kudurshian, Slayton and Alfano teaches all the limitations of the base claims as outlined above.  
Further, Slayton teaches that the operation assistant capable of interacting with the operation assistant included in the device [0044-0045, Fig. 1 —  devices 11 using one or more agents 22] comprises an operation assistant capable of exchanging messages with the operation assistant included in the device [0014 — the first virtual assistant platform and the second virtual assistant platform may be configured to allow the first virtual assistant to interact with the second virtual assistant; 0050 — one or more agents 22, access… as well as control of all or a subset of the 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above information processing device, as taught by the combination of Kudurshian, Slayton and Alfano, by incorporating the above limitations, as taught by Slayton.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable operation assistants to share information, as taught by Slayton [0072] or to enable the delegation of subtasks [0047-0048, 0056-0058, Figs. 2 and 4 — a master agent 42 and one or more dependent agents 44 — VA Agents 22], particularly using a standard protocol.
Regarding claim 7, the combination of Kudurshian, Slayton and Alfano teaches all the limitations of the base claims as outlined above.  
Further, Kudurshian teaches the operation assistant configured to control the device [0328 —  a response includes performing the first task of displaying a view 1449 of the photo named selfie0001, and performing the second task of setting the photo named selfie0001 as the wallpaper; 0331 — speech input may not include one or more keywords indicating whether a task is to be performed at the user device or at an electronic device communicatively connected to the user device. .. the digital assistant receives speech input 1458 at user device 1400 (information processing apparatus)… context information indicates that a photo is to be 1420 according to user preferences. As a result, the digital assistant determines that the task of displaying the selfie is to be performed at electronic device 1420 (the device)].
Further, Slayton teaches that when the operation assistant included in the device is an operation assistant capable of interacting with the plurality of operation assistants included in the information processing apparatus [0014 — the first virtual assistant platform and the second virtual assistant platform may be configured to allow the first virtual assistant to interact with the second virtual assistant; 0050 — one or more agents 22, access… as well as control of all or a subset of the device's equipment, such as video camera, speakers, sensors, and the like; 0072, Fig. 9 —  VA 12 may be configured to communicate with a second VA 62; 0084 — each user's 16a,b VAP 10 may allow interactions between the first user's 16a VAs (Virtual Assistants) 12 and the second user's 16b VAs 12], the controller uses any one of the plurality of operation assistants included in the information processing apparatus as the operation assistant [0050 — one or more agents 22, access to all or a subset of the user's documents, photographs, device settings, applications, usage authorizations, and other information stored on the local device, as well as control of all or a subset of the device's equipment, such as video camera, speakers, sensors, and the like — i.e. each agent may control all of the device’s equipment without any particular preference].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above information processing device, as taught by the combination of Kudurshian, Slayton and Alfano, by incorporating the above limitations, as taught by Slayton.  

Regarding claim 10, the combination of Kudurshian, Slayton and Alfano teaches all the limitations of the base claims as outlined above.  
Further, Kudurshian teaches that a controller sends the operation instruction from an operation assistant configured to control a device connected to the device from an operation assistant included in the information processing apparatus [0328 —  a response includes performing the first task of displaying a view 1449 of the photo named selfie0001, and performing the second task of setting the photo named selfie0001 as the wallpaper; 0331 — speech input may not include one or more keywords indicating whether a task is to be performed at the user device or at an electronic device communicatively connected to the user device. .. the digital assistant receives speech input 1458 at user device 1400 (information processing apparatus)… context information indicates that a photo is to be displayed on electronic device 1420 according to user preferences. As a result, the digital assistant determines that the task of displaying the selfie is to be performed at electronic device 1420 (the device)].
Further, Slayton teaches an operation assistant capable of interacting with a device connected to the device [0045, Fig. 1 —  VA 12 may perform tasks and communicate with the users 16, objects 18, other VAs 12, or other devices using one or more agents 22. An agent 22 may be an autonomous or semi-autonomous software or hardware component configured to perform a particular task.].

One of ordinary skill in the art would have been motivated to do this modification in order to interact with multiple different other devices from a single device.  
Regarding claim 11, the combination of Kudurshian, Slayton and Alfano teaches all the limitations of the base claims as outlined above.  
Further, Kudurshian teaches that the operation instruction includes an instruction for executing a function to be executed by the device, and wherein the operation assistant configured to control the device comprises an operation assistant capable of providing the instruction for executing the function to the device [0328 —  a response includes performing the first task of displaying a view 1449 of the photo named selfie0001 (executing function), and performing the second task of setting the photo named selfie0001 as the wallpaper (executing function); 0331 — speech input may not include one or more keywords indicating whether a task is to be performed at the user device or at an electronic device communicatively connected to the user device. .. the digital assistant receives speech input 1458 at user device 1400 (information processing apparatus)… context information indicates that a photo is to be displayed on electronic device 1420 according to user preferences. As a result, the digital assistant determines that the task of displaying the selfie is to be performed at electronic device 1420 (the device)].
Regarding claim 12, the combination of Kudurshian, Slayton and Alfano teaches all the limitations of the base claims as outlined above.  
1458 at user device 1400 (information processing apparatus)… context information indicates that a photo is to be displayed on electronic device 1420 according to user preferences. As a result, the digital assistant determines that the task of displaying the selfie is to be performed at electronic device 1420 (the device)].
Further, Slayton teaches that the device includes a plurality of operation assistants [0044-0045, Fig. 1 —  devices 11 using one or more agents 22], and wherein the operation assistant comprises an operation assistant capable of interacting with an operation assistant that is an operation assistant among the plurality of operation assistants included in the device [0014 — the first virtual assistant platform and the second virtual assistant platform may be configured to allow the first virtual assistant to interact with the second virtual assistant; 0050 — one or more agents 22, access… as well as control of all or a subset of the device's equipment, such as video camera, speakers, sensors, and the like; 0072, Fig. 9 —  VA 12 may be configured to communicate with a second VA 62; 0084 — each user's 16a,b VAP 10 may allow interactions between the first user's 16a VAs (Virtual Assistants) 12 and the second user's 16b VAs 12].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above information processing device, as taught 
One of ordinary skill in the art would have been motivated to do this modification in order to enable operation assistants to share information, as taught by Slayton [0072] and to provide the flexibility to select any operational assistant for a task.
Regarding claim 17, the combination of Kudurshian, Slayton and Alfano teaches all the limitations of the base claims as outlined above.  
Further, Kudurshian teaches the operation assistant configured to control the device [0328 —  a response includes performing the first task of displaying a view 1449 of the photo named selfie0001 (executing function), and performing the second task of setting the photo named selfie0001 as the wallpaper (executing function); 0331 — speech input may not include one or more keywords indicating whether a task is to be performed at the user device or at an electronic device communicatively connected to the user device. .. the digital assistant receives speech input 1458 at user device 1400 (information processing apparatus)… context information indicates that a photo is to be displayed on electronic device 1420 according to user preferences. As a result, the digital assistant determines that the task of displaying the selfie is to be performed at electronic device 1420 (the device)].
Further, Slayton teaches the device includes a plurality of operation assistants [0044-0045, Fig. 1 —  devices 11 using one or more agents 22].wherein the operation assistant configured to control the device exchanges information with an operation assistant in the device operating as a master operation assistant among the plurality of operation assistants included in the device [0050 — one or more agents 22, access to all or a subset of the user's documents, photographs, device 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above information processing device, as taught by the combination of Kudurshian, Slayton and Alfano, by incorporating the above limitations, as taught by Slayton.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable operation assistants to share information, as taught by Slayton [0072] or to enable the delegation of subtasks [0056-0058, Figs. 2 and 4 — a master agent 42 and one or more dependent agents 44 — VA Agents 22] and to provide a robust set of customizable capabilities, as taught by Slayton [0006, 0058].
Regarding claim 18, the combination of Kudurshian, Slayton and Alfano teaches all the limitations of the base claims as outlined above.  
1458 at user device 1400 (information processing apparatus)… context information indicates that a photo is to be displayed on electronic device 1420 according to user preferences. As a result, the digital assistant determines that the task of displaying the selfie is to be performed at electronic device 1420 (the device)].
Further, Slayton teaches that the device includes a plurality of operation assistants [0044-0045, Fig. 1 —  devices 11 using one or more agents 22] and when an operation assistant capable of exchanging information with the operation assistant configured to control the device is not an operation assistant operating as a master operation assistant in the device among the plurality of operation assistants included in the device, but is an operation assistant operating as a sub-operation assistant in the device among the plurality of operation assistants included in the device, the controller sends the operation instruction to the sub-operation assistant and controls the device [0050 — one or more agents 22, access to all or a subset of the user's documents, photographs, device settings, applications, usage authorizations, and other information stored on the local device, as well as control of all or a subset of the device's equipment, such as video camera, speakers, sensors, and the like; 0058, Figs. 2 and 4 — a master agent 42 and one or more dependent agents 44 — VA Agents 22; 0062 —  specially-programmed agents 22, 40 that allow performance of the tasks; 0068, Fig. 7 — FIG. 7 further illustrates agents that are specialized for 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above information processing device, as taught by the combination of Kudurshian, Slayton and Alfano, by incorporating the above limitations, as taught by Slayton.  
One of ordinary skill in the art would have been motivated to do this modification as a means of organizing multiple agents, to allow the delegation of subtasks, and to provide a robust set of customizable capabilities, as taught by Slayton [0006, 0058] and to send instructions for a specific task to an appropriate agent so that the task is carried out successful.  
Regarding claim 19, Kudurshian teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing [0055 — Device 200 includes memory 202 (which optionally includes one or more computer-readable storage mediums); 0059-0060 — a non-transitory computer-readable storage medium of memory 202 can be used to store instructions (e.g., for performing aspects of process 1200, described below) for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system; 0200 — Memory 618 of personal electronic device 600 can be a non-transitory computer-readable storage medium, for storing computer-executable instructions, which, when executed by one or more computer processors 616; 0215 — memory 702, or the computer-readable storage media of memory 702, 
receiving, from a second device, an operation instruction that is directed to a first device [0310-0313, Fig. 14 — the digital assistant system (e.g., digital assistant system 700) is implemented by a user device (e.g., devices 1400, 1500, 1600, and 1700) … The user may provide various speech inputs for the purpose of, for example, performing a task at the user device (e.g., devices 1400, 1500, 1600, and 1700) (second device) or at a first electronic device; 0328 —  a response includes performing the first task of displaying a view 1449 of the photo named selfie0001, and performing the second task of setting the photo named selfie0001 as the wallpaper; 0331, Fig. 14D — speech input may not include one or more keywords indicating whether a task is to be performed at the user device or at an electronic device communicatively connected to the user device], providing the operation instruction to the first device from an operation assistant configured to control the first device from operation assistants included in the second device [0328 —  a response includes performing the first task of displaying a view 1449 of the photo named selfie0001, and performing the second task of setting the photo named selfie0001 as the wallpaper; 0331 — speech input may not include one or more keywords indicating whether a task is to be performed at the user device or at an electronic device communicatively connected to the user device. .. the digital assistant receives speech input 1458 at user device 1400 (second device)… context information indicates that a photo is to be displayed on electronic device 1420 according to user preferences. As a result, the digital assistant determines that the task of displaying the selfie is to be performed at electronic device 1420 (first device)], wherein an operation assistant configured to control the first device operates as an operation assistant in the second device [0328 —  a response includes performing 1458 at user device 1400 (second device)… context information indicates that a photo is to be displayed on electronic device 1420 according to user preferences. As a result, the digital assistant determines that the task of displaying the selfie is to be performed at electronic device 1420 (first device)].
But Kudurshian fails to clearly a plurality of operation assistants included in the device wherein one of the plurality of operation assistants configured to control the first device operates as a master operation assistant in the second device; and 
when a number of devices controllable by a first operation assistant is equal to a number of devices controllable by a second operation assistant, the controller is further configured to: (i) randomly select, as the master operation assistant, any one of the plurality of operation assistants; (ii) select, as the master operation assistant, an operation assistant having a larger number of controllable devices or functions; (iii) select, as the master operation assistant, an operation assistant having a smaller load as the master operation assistant; or (iv) select, as the master operation assistant, an operation assistant that is not currently performing a process as a master operation assistant.
However, Slayton teaches a plurality of operation assistants included in the device [0044-0045, Fig. 1 —  devices 11 using one or more agents 22], wherein one of the plurality of operation assistants configured to control the first device operates as a master operation assistant in the 
that a number of devices controllable by a first operation assistant is equal to a number of devices controllable by a second operation assistant [0050 — one or more agents 22, access to all or a subset of the user's documents, photographs, device settings, applications, usage authorizations, and other information stored on the local device, as well as control of all or a subset of the device's equipment, such as video camera, speakers, sensors, and the like — i.e. each agent may control all (equal number of controllable objects) of the device’s equipment ].
Kudurshian and Slayton are analogous art.  They relate to computing devices, particularly devices with software assistants.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above information processing device, as taught by Kudurshian, by incorporating the above limitations, as taught by Slayton.  
One of ordinary skill in the art would have been motivated to use a plurality of operation assistants to provide a more robust and customizable set of functionalities and capabilities, as taught by Slayton [0006, 0056], to utilize master operation agents  as a means of organizing multiple agents, to allow the delegation of subtasks, and to provide a robust set of customizable capabilities, as taught by Slayton [0006, 0058] and to have the agents control equal number of 
But the combination of Kudurshian and Slayton fails to clearly specify that the controller is further configured to: (i) randomly select, as the operation assistant, any one of the plurality of operation assistants; (ii) select, as the operation assistant, an operation assistant having a larger number of controllable devices or functions; (iii) select, as the operation assistant, an operation assistant having a smaller load as the operation assistant; or (iv) select, as the operation assistant, an operation assistant that is not currently performing a process as a master operation assistant.
However, Alfano teaches that the controller is further configured to: 
(i) randomly select, as the operation assistant, any one of the plurality of operation assistants; 
(ii) select, as the operation assistant, an operation assistant having a larger number of controllable devices or functions; 
(iii) select, as the operation assistant, an operation assistant having a smaller load as the operation assistant [0137-0151, Fig. 3 — The dispatcher sends the requests to the other agents using, for example, a load balancing algorithm as follows. It chooses the best agent to send the request in two steps…. Second, it chooses the available agent of the selected host based on the smallest amount of estimated CPU consumption time of the agent queue
(smaller load)]; or 
(iv) select, as the operation assistant, an operation assistant that is not currently performing a process as a master operation assistant.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above information processing device, as taught by the combination of Kudurshian and Slayton, by incorporating the above limitations, as taught by Alfano.  
One of ordinary skill in the art would have been motivated to do this modification so that an operation assistant/agent is not overloaded and may complete a task on time, as taught by Alfano [0010].  
Regarding claim 20, Kudurshian teaches an information processing apparatus [0049, Figs. 2 and 4 — user devices can be a portable multifunctional device (e.g., device 200, described below with reference to FIG. 2A), a multifunctional device (e.g., device 400, described below with reference to FIG. 4) —  processing units (CPUs) 220 or 410; 0331 — speech input may not include one or more keywords indicating whether a task is to be performed at the user device or at an electronic device communicatively connected to the user device. .. the digital assistant receives speech input 1458 at user device 1400 (information processing apparatus)] comprising: 
means for receiving an operation instruction directed to a device [0049, Figs. 2 and 4 — user devices can be a portable multifunctional device (e.g., device 200, described below with reference to FIG. 2A), a multifunctional device (e.g., device 400, described below with reference to FIG. 4) — processing units (CPUs) 220 or 410,; 0310 — The user device can be implemented using, for example, device 104, 200, or 400. In some examples, the user device can be a laptop computer, a desktop computer, or a tablet computer; 0310-0313, Fig. 14 — the digital assistant 700) is implemented by a user device (e.g., devices 1400, 1500, 1600, and 1700) … The user may provide various speech inputs for the purpose of, for example, performing a task at the user device (e.g., devices 1400, 1500, 1600, and 1700) or at a first electronic device; 0328 —  a response includes performing the first task of displaying a view 1449 of the photo named selfie0001, and performing the second task of setting the photo named selfie0001 as the wallpaper; 0331, Fig. 14D — speech input may not include one or more keywords indicating whether a task is to be performed at the user device or at an electronic device communicatively connected to the user device]; and means for sending the operation instruction to the device from an operation assistant configured to control the device included in the information processing apparatus [0328 —  a response includes performing the first task of displaying a view 1449 of the photo named selfie0001, and performing the second task of setting the photo named selfie0001 as the wallpaper; 0331 — speech input may not include one or more keywords indicating whether a task is to be performed at the user device or at an electronic device communicatively connected to the user device. .. the digital assistant receives speech input 1458 at user device 1400 (information processing apparatus)… context information indicates that a photo is to be displayed on electronic device 1420 according to user preferences. As a result, the digital assistant determines that the task of displaying the selfie is to be performed at electronic device 1420 (the device)].
But Kudurshian fails to clearly a plurality of operation assistants included in the information processing apparatus, wherein one of the plurality of operation assistants configured to control the device operates as a master operation assistant in the information processing apparatus; and 
when a number of devices controllable by a first operation assistant is equal to a number of devices controllable by a second operation assistant, the controller is further configured to: (i) 
However, Slayton teaches a plurality of operation assistants included in the information processing apparatus [0044-0045, Fig. 1 —  devices 11 using one or more agents 22], wherein one of the plurality of operation assistants configured to control the device operates as a master operation assistant in the information processing apparatus [0050 — one or more agents 22, access to all or a subset of the user's documents, photographs, device settings, applications, usage authorizations, and other information stored on the local device, as well as control of all or a subset of the device's equipment, such as video camera, speakers, sensors, and the like; 0058, Figs. 2 and 4 — a master agent 42 and one or more dependent agents 44 — VA Agents 22]; and 
that a number of devices controllable by a first operation assistant is equal to a number of devices controllable by a second operation assistant [0050 — one or more agents 22, access to all or a subset of the user's documents, photographs, device settings, applications, usage authorizations, and other information stored on the local device, as well as control of all or a subset of the device's equipment, such as video camera, speakers, sensors, and the like — i.e. each agent may control all (equal number of controllable objects) of the device’s equipment ].
Kudurshian and Slayton are analogous art.  They relate to computing devices, particularly devices with software assistants.

One of ordinary skill in the art would have been motivated to use a plurality of operation assistants to provide a more robust and customizable set of functionalities and capabilities, as taught by Slayton [0006, 0056], to utilize master operation agents  as a means of organizing multiple agents, to allow the delegation of subtasks, and to provide a robust set of customizable capabilities, as taught by Slayton [0006, 0058] and to have the agents control equal number of devices so that each agent may be flexibly assigned to any device, as suggested by Slayton [0050] .  
But the combination of Kudurshian and Slayton fails to clearly specify that the controller is further configured to: (i) randomly select, as the operation assistant, any one of the plurality of operation assistants; (ii) select, as the operation assistant, an operation assistant having a larger number of controllable devices or functions; (iii) select, as the operation assistant, an operation assistant having a smaller load as the operation assistant; or (iv) select, as the operation assistant, an operation assistant that is not currently performing a process as a master operation assistant.
However, Alfano teaches that the controller is further configured to: 
(i) randomly select, as the operation assistant, any one of the plurality of operation assistants; 
(ii) select, as the operation assistant, an operation assistant having a larger number of controllable devices or functions; 

(smaller load)]; or 
(iv) select, as the operation assistant, an operation assistant that is not currently performing a process as a master operation assistant.
Kudurshian, Slayton and Alfano are analogous art.  They relate to computing devices, particularly devices with software assistants.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above information processing device, as taught by the combination of Kudurshian and Slayton, by incorporating the above limitations, as taught by Alfano.  
One of ordinary skill in the art would have been motivated to do this modification so that an operation assistant/agent is not overloaded and may complete a task on time, as taught by Alfano [0010].  
Claim(s) 2-3, 6, 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Kudurshian, Slayton and Alfano in view of Brown et al. U.S. Patent Publication No. 20150186156 (hereinafter Brown).
Regarding claim 2, the combination of Kudurshian, Slayton and Alfano teaches all the limitations of the base claims as outlined above.  
But the combination of Kudurshian, Slayton and Alfano fails to clearly specify that the controller controls display of an image of the operation assistant configured to control the device.
However, Brown teaches that the controller controls display of an image of the operation assistant configured to control the device [0033-0038, Fig. 1 —  architecture 100 includes one or more smart devices 104 (hereinafter "the smart device 104") to present the virtual assistant team 102 to one or more end-users 106 (hereinafter "the user 106") to perform tasks for the user 106… a virtual assistant may be represented by an image or avatar that is displayed on the smart device 104; 0113, Fig. 3 — smart device 104 may be equipped with one or more processors 302].
Kudurshian, Slayton, Alfano and Brown are analogous art.  They relate to computing devices, particularly devices with software assistants.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above information processing device, as taught by the combination of Kudurshian, Slayton and Alfano, by incorporating the above limitations, as taught by Brown.  
One of ordinary skill in the art would have been motivated to do this modification in order to enhance the user's experience with virtual assistants, particularly by presenting a more human-like persona, as taught by Brown [0002, 0037] and to help a user easily distinguish between various digital assistants.  
Regarding claim 3, the combination of Kudurshian, Slayton, Alfano and Brown teaches all the limitations of the base claims as outlined above.  
Further, Brown teaches that the controller further controls notification of an operation result of the device in association with the image [0033-0038, Fig. 1 —  architecture 100 includes one or more smart devices 104 (hereinafter "the smart device 104") to present the virtual assistant team 102 to one or more end-users 106 (hereinafter "the user 106") to perform tasks for the user 106… if the user 106 is interacting with a mechanical virtual assistant through the conversation user interface 114 and inputs "what's the score of the game," the conversation user interface 114 may change to a sports virtual assistant to provide the score of the game — note that ‘Ok, here is the score…’ is displayed beside the image of the digital assistant.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above information processing device, as taught by the combination of Kudurshian and Brown, by incorporating the above limitations, as taught by Brown.  
One of ordinary skill in the art would have been motivated to do this modification in order to enhance the user's experience with virtual assistants, particularly by providing a user requested result, as taught by Brown [0002, 0038] and to help a user easily distinguish between which particular digital assistant is performing a task/communicating/providing a result.  
Regarding claim 6, the combination of Kudurshian, Slayton and Alfano teaches all the limitations of the base claims as outlined above.  

However, Brown teaches that the operation assistant capable of interacting with the operation assistant included in the device comprises an operation assistant of a type identical to a type of the operation assistant included in the device [0038 — virtual assistant team 102 includes a doctor virtual assistant, finance virtual assistant, travel agent virtual assistant, professor virtual assistant, sports virtual assistant, mechanic virtual assistant, and executive assistant virtual assistant. However, any type of virtual assistant may be implemented; 0111 — virtual assistants may communicate with each other to perform tasks for one or more users. For example, if a user desires to schedule a meeting with another user, the user may communicate this desire to a virtual assistant and the virtual assistant may communicate with the other user's virtual assistant to schedule the meeting. The virtual assistants may exchange calendar information to identify a time at which both users are available; 0144, Fig. 13 — FIG. 13 illustrates example conversation user interfaces 1300 and 1302 that may be presented to show a conversation between virtual assistants. In this example, a virtual assistant 1304 that is implemented via the smart device 104 (information processing apparatus) may communication with a virtual assistant 1306 that is implemented via a smart device 1308 (the device) associated with a user 1310. Here, the user 106 (e.g., Susie) has requested that a meeting be scheduled with the user 1310 (e.g., Joe)…. the virtual assistant 1304 may request to know when the user 1310 is available and a conversation item 1316 may be presented to illustrate the communication from the virtual assistant 1304. Next, the virtual assistant 1306 may respond with times that the user 1310 is available; 0094-0095 —  travel virtual assistant may associate a term of "status" with "flight status," instead of 
Kudurshian, Slayton, Alfano and Brown are analogous art.  They relate to computing devices, particularly devices with software assistants.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above information processing device, as taught by the combination of Kudurshian, Slayton and Alfano, by incorporating the above limitations, as taught by Brown.  
One of ordinary skill in the art would have been motivated to do this modification to make it easier for virtual assistants performing related tasks to understand each other — same type of assistant uses the same lexicon, as suggested by Brown [0194-0195].
Regarding claim 8, the combination of Kudurshian, Slayton and Alfano teaches all the limitations of the base claims as outlined above.  
Further, Kudurshian teaches the operation assistant configured to control the device [0328 —  a response includes performing the first task of displaying a view 1449 of the photo named selfie0001, and performing the second task of setting the photo named selfie0001 as the wallpaper; 0331 — speech input may not include one or more keywords indicating whether a task is to be performed at the user device or at an electronic device communicatively connected 1458 at user device 1400 (information processing apparatus)… context information indicates that a photo is to be displayed on electronic device 1420 according to user preferences. As a result, the digital assistant determines that the task of displaying the selfie is to be performed at electronic device 1420 (the device)].
But the combination of Kudurshian, Slayton and Alfano fails to clearly specify that the operation assistant comprises an operation assistant capable of interacting with an operation assistant that is included in another device connected to the device and that is capable of interacting with the device, and wherein the operation instruction is provided to the device via the other device.  
However, Brown teaches that the operation assistant comprises an operation assistant capable of interacting with an operation assistant that is included in another device connected to the device and that is capable of interacting with the device, and wherein the operation instruction is provided to the device via the other device [0029-0031 —  virtual assistant service may enable virtual assistants to communicate with each other to carry out task… techniques described herein may be performed, at least in part, by a virtual assistant service; 0033-0041, Fig. 1 —  architecture 100 includes one or more smart devices 104 (hereinafter "the smart device 104") to present the virtual assistant team 102 to one or more end-users 106 (hereinafter "the user 106") to perform tasks for the user 106…virtual assistant team 102 may include virtual assistants that are configured with different functional and/or visual characteristics… the avatar may be arranged as a representative of the service provider 110 or the virtual assistant service 108 (virtual assistant)… virtual assistant team 102 may be implemented in cooperation with the virtual assistant service 108… virtual assistant service 108 may provide one or more services to implement the virtual assistant team 102…  virtual assistant service 108 may include one or 
Kudurshian, Slayton, Alfano and Brown are analogous art.  They relate to computing devices, particularly devices with software assistants.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above information processing device, as taught by the combination of Kudurshian, Slayton and Alfano, by incorporating the above limitations, as taught by Brown.  

Regarding claim 9, the combination of Kudurshian, Slayton, Alfano and Brown teaches all the limitations of the base claims as outlined above.  
Further, Kudurshian teaches the operation assistant configured to control the device [0328 —  a response includes performing the first task of displaying a view 1449 of the photo named selfie0001, and performing the second task of setting the photo named selfie0001 as the wallpaper; 0331 — speech input may not include one or more keywords indicating whether a task is to be performed at the user device or at an electronic device communicatively connected to the user device. .. the digital assistant receives speech input 1458 at user device 1400 (information processing apparatus)… context information indicates that a photo is to be displayed on electronic device 1420 according to user preferences. As a result, the digital assistant determines that the task of displaying the selfie is to be performed at electronic device 1420 (the device)].
Further, Brown teaches that the other device includes a plurality of operation assistants, and wherein the operation assistant configured to control the device comprises an operation assistant capable of interacting with an operation assistant that is an operation assistant among the plurality of operation assistants included in the other device [0029-0031 —  virtual assistant service may enable virtual assistants to communicate with each other to carry out task… techniques described herein may be performed, at least in part, by a virtual assistant service; 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above information processing device, as taught by the combination of Kudurshian, Slayton, Alfano and Brown, by incorporating the above limitations, as taught by Brown.  
One of ordinary skill in the art would have been motivated to do this modification in order to enhance the user's experience with virtual assistants, including providing an intermediate device to act may operate as a "back-end" resource, as taught by Brown [0002, 0041] and by enabling associated assistants to be customized for different contexts, as taught by Brown [0002, 0038].   
Regarding claim 13, the combination of Kudurshian, Slayton and Alfano teaches all the limitations of the base claims as outlined above.  
Further, Kudurshian teaches the operation assistant configured to control the device and the function [0328 —  a response includes performing the first task of displaying a view 1449 of the photo named selfie0001 (executing function), and performing the second task of setting the photo named selfie0001 as the wallpaper (executing function); 0331 — speech input may not include one or more keywords indicating whether a task is to be performed at the user device or at an electronic device communicatively connected to the user device. .. the digital assistant receives speech input 1458 at user device 1400 (information processing apparatus)… context information indicates that a photo is to be displayed on electronic device 1420 according to user 1420 (the device)].
But the combination of Kudurshian, Slayton and Alfano fails to clearly specify that the operation assistant comprises an operation assistant capable of interacting with an operation assistant that is included in another device connected to the device and that is capable of interacting with the device, and wherein the operation instruction is provided to the device via the other device.  
Further, Brown teaches that the operation assistant comprises an operation assistant capable of interacting with an operation assistant that is included in another device connected to the device and that is capable of interacting with the device, and wherein the operation instruction is provided to the device via the other device [0029-0031 —  virtual assistant service may enable virtual assistants to communicate with each other to carry out task… techniques described herein may be performed, at least in part, by a virtual assistant service; 0033-0041, Fig. 1 —  architecture 100 includes one or more smart devices 104 (hereinafter "the smart device 104") to present the virtual assistant team 102 to one or more end-users 106 (hereinafter "the user 106") to perform tasks for the user 106…virtual assistant team 102 may include virtual assistants that are configured with different functional and/or visual characteristics… the avatar may be arranged as a representative of the service provider 110 or the virtual assistant service 108 (virtual assistant)… virtual assistant team 102 may be implemented in cooperation with the virtual assistant service 108… virtual assistant service 108 may provide one or more services to implement the virtual assistant team 102…  virtual assistant service 108 may include one or more computing devices. The one or more computing devices may be implemented as one or more desktop computers, laptop computers, servers, and so on … virtual assistant service 108 may operate as a "back-end" resource to the smart device 104; 0149 —  virtual assistant service 
Kudurshian, Slayton, Alfano and Brown are analogous art.  They relate to computing devices, particularly devices with software assistants.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above information processing device, as taught by the combination of Kudurshian, Slayton and Alfano, by incorporating the above limitations, as taught by Brown.  
One of ordinary skill in the art would have been motivated to do this modification in order to enhance the user's experience with virtual assistants, including providing an intermediate device .  
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Kudurshian, Slayton and Alfano in view of Hussain et al. U.S. Patent No. 10691501 (hereinafter Hussain).
Regarding claim 14, the combination of Kudurshian, Slayton and Alfano teaches all the limitations of the base claims as outlined above.  
Further, Kudurshian teaches the instruction for executing the function to be provided to the device [0328 —  a response includes performing the first task of displaying a view 1449 of the photo named selfie0001 (executing function), and performing the second task of setting the photo named selfie0001 as the wallpaper (executing function); 0331 — speech input may not include one or more keywords indicating whether a task is to be performed at the user device or at an electronic device communicatively connected to the user device. .. the digital assistant receives speech input 1458 at user device 1400 (information processing apparatus)… context information indicates that a photo is to be displayed on electronic device 1420 according to user preferences. As a result, the digital assistant determines that the task of displaying the selfie is to be performed at electronic device 1420 (the device)].
But the combination of Kudurshian, Slayton and Alfano fails to clearly specify that when the instruction fails, the controller controls notification of a reason for failure for executing the function.

Kudurshian, Slayton, Alfano and Hussain are analogous art.  They relate to computing devices, particularly devices with software agents.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above information processing device, as taught by the combination of Kudurshian, Slayton and Alfano, by incorporating the above limitations, as taught by Hussain.  
One of ordinary skill in the art would have been motivated to do this modification so that a computing system is aware of the cause of the failure and may perform appropriate corrective action.  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Kudurshian, Slayton, Alfano and Hussain in view of Gilbert U.S. Patent Publication No. 20070233828 (hereinafter Gilbert).
Regarding claim 15, the combination of Kudurshian, Slayton, Alfano and Hussain teaches all the limitations of the base claims as outlined above.  
Further, Kudurshian teaches an operation assistant capable of providing the instruction for executing the function to the device [0328 —  a response includes performing the first task of 1458 at user device 1400 (information processing apparatus)… context information indicates that a photo is to be displayed on electronic device 1420 according to user preferences. As a result, the digital assistant determines that the task of displaying the selfie is to be performed at electronic device 1420 (the device)].
But the combination of Kudurshian, Slayton, Alfano and Hussain fails to clearly specify that when the operation agent is not among the plurality of operation agents included in the information processing apparatus, the controller further controls notification of a reason for failure.
However, Gilbert teaches that when the operation agent is not among the plurality of operation agents included in the information processing apparatus, the controller further controls notification of a reason for failure [0099 —  a software agent 20 stores information associated with a response to one or more challenge mechanisms, including, without limitation, a number of failed challenges, a number of forged responses, a number of false positive, an amount of time lapsed before a response was received, and an amount of time in which the challenged agent was unavailable].
Kudurshian, Slayton, Alfano, Hussain and Gilbert are analogous art.  They relate to computing devices, particularly devices with software agents.

One of ordinary skill in the art would have been motivated to do this modification so that a computing system is aware that the cause of the failure is a missing software agent and may perform appropriate corrective action.  
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119